--------------------------------------------------------------------------------


Exhibit 10.1




















MEXICAN RESTAURANTS, INC.
1135 Edgebrook
Houston, Texas 77034-1899


                                Dated: March 29, 2007




Bank of America, N.A.
(successor by merger to Fleet National Bank)
100 Federal Street
Boston, Massachusetts 02110



 
Re:
Amendment No. 3 to Amended and Restated Revolving Credit

and Term Loan Agreement      


Ladies and Gentlemen:


We refer to the Amended and Restated Revolving Credit and Term Loan Agreement
(as amended, the “Loan Agreement”), dated as of January 7, 2004, between Mexican
Restaurants, Inc. (the “Borrower”) and Bank of America, N.A. (successor by
merger to Fleet National Bank) (the “Lender”). All of the words and expressions
used in this letter of agreement (this “Amendment No. 3”) which are not defined
herein, but which are defined in the Loan Agreement, shall have the same
meanings herein as specified therefor in the Loan Agreement.


We have requested that you make certain amendments to the Loan Agreement and you
have advised us that you are prepared and would be pleased to make the
amendments requested by us, but only on the condition that we join with you in
this letter of agreement.


Accordingly, in consideration of the premises and the promises, mutual covenants
and agreements contained in this Amendment No. 3, and fully intending to be
legally bound by this Amendment No. 3, we hereby agree with you as follows:

 
 

--------------------------------------------------------------------------------

 



ARTICLE I


AMENDMENTS TO LOAN AGREEMENT


Effective as of December 31, 2006 (herein the “Modification Date”), the Loan
Agreement is amended as follows:


(a) Each reference in any Loan Document to the Loan Agreement shall be deemed to
include this Amendment No. 3, and this Amendment No. 3 shall be deemed to be a
Loan Document for all purposes under the Loan Agreement.


(b) Section 1.18 of the Loan Agreement is deleted in its entirety and the
following is substituted in lieu thereof:


“1.18 “Consolidated Cash Flow” means, in relation to the Borrower Affiliated
Group on a Consolidated basis for any period, Consolidated EBITDAR for such
period minus (a) cash Taxes paid during such period, minus (b) Consolidated
Maintenance Capital Expenditures during such period, and plus (c) the aggregate
amount of any Restricted Payments made pursuant to Section 5.9 in connection
with vest options purchased directly from the Company's former Chief Executive
Officer, Curt Glowacki, in the fourth quarter of fiscal year 2006.


(c) The definition of “Revolving Credit Maturity Date” contained in Section 1.65
of the Loan Agreement, and the fifth paragraph of the Revolving Credit Note, are
each amended: (i) by deleting the reference therein to the date “January 7,
2009”; and (ii) by inserting in its place the following: “December 31, 2011”.


(d) Section 1.66 of the Loan Agreement is deleted in its entirety and the
following is substituted in lieu thereof:


“1.66 “Revolving Credit Maximum Amount” means Seven Million Five Hundred
Thousand Dollars ($7,500,000.00).”


(e) Section 1.68 of the Loan Agreement is deleted in its entirety and the
following is substituted in lieu thereof:


“1.68 “Revolving Loan Commitment” means, subject to the limitations set forth in
this Agreement, Seven Million Five Hundred Thousand Dollars ($7,500,000.00).”


(f) Notwithstanding anything to the contrary contained in the Loan Agreement or
any other Loan Document (including, without limitation, Section 2.2 of the Loan
Agreement and the Term Note), the Term Loan and the Term Loan Commitment are
each hereby terminated and all amounts advanced under the Term Loan are hereby
deemed to be advances under the Revolving Loan.


(g) The table set forth in Section 2.6 of the Loan Agreement is amended to read
in its entirety as follows:


Table 1
Applicable Interest Rate Margins
 
 
Level
 
Rent Adjusted Leverage
Applicable Prime Rate Margin
Applicable LIBOR Margin
I
x<4.25x
0.00%
2.00%
II
4.25x<x<4.50x
0.50%
2.50%
III
x>4.50x
1.00%
3.00%



(h) Clause (iii) of Section 5.9 of the Loan Agreement is amended: (i) by
deleting the reference to “$2,000,000” contained therein; and (ii) by inserting
in its place the following: “$2,700,000”.


(i) Section 5.16 of the Loan Agreement is deleted in its entirety and the
following is substituted in lieu hereof:


“5.16 Financial Covenants.


5.16(a) Maximum Rent Adjusted Consolidated Leverage Ratio. The Borrower shall
not permit the ratio of (a) Consolidated Funded Indebtedness plus an amount
equal to rental expense (including all, if any, percentage rent and other
monetary obligations under each real property Lease to which any member of the
Borrower Affiliated Group is a party) multiplied by 8 to (b) Consolidated
EBITDAR to exceed 4.75 to 1.00 as of the last day of each fiscal quarter (as
determined at the end of each such fiscal quarter for the four consecutive
fiscal quarters then ending).


5.16(b) Minimum Consolidated Cash Flow Coverage. The Borrower shall not permit
the ratio of (a) Consolidated Cash Flow to (b) Consolidated Financial
Obligations plus rental expense (including all, if any, percentage rent and
other monetary obligations under each real property Lease to which any member of
the Borrower Affiliated Group is a party) to be less than 1.25 to 1.0 as at the
end of any fiscal quarter (as determined at the end of each such fiscal quarter
for the four consecutive fiscal quarters then ending).


5.16(c) Maximum Consolidated Capital Expenditures. The Borrower shall not permit
the amount of Consolidated Capital Expenditures in any period to exceed the
amount specified opposite such period in the table set forth below; provided,
however, that with respect to the maximum amounts reflected in the table set
forth below, in any given fiscal year up to 25% of the unused portion of such
amount may be carried over to the next fiscal year.


Period
Maximum Amount
Fiscal Year 2006
$ 6,000,000
Fiscal Year 2007
$ 5,600,000
Fiscal Year 2008
$ 7,000,000
Fiscal Year 2009
$ 8,750,000
Fiscal Year 2010
$10,500,000
Fiscal Year 2011
$12,500,000”



(j) The Amended and Restated Revolving Credit Note is amended: (i) by deleting
references to “$5,000,000.00” and “FIVE MILLION and 00/100 Dollars
($5,000,000.00)”, as applicable; (ii) by inserting in its place the following:
“$7,500,000.00” and “SEVEN MILLION FIVE HUNDRED THOUSAND and 00/100 Dollars
($7,500,000.00)”, respectively; and (iii) by extending the maturity date thereof
to December 31, 2011.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


The Borrower hereby represents and warrants to the Lender as follows:


(a) Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of the Borrower or any other member of the
Borrower Affiliated Group to you in any of the Loan Documents, as amended by
this Amendment No. 3, was true and correct when made, was true and correct on
and as of the Modification Date and is true and correct on and as of the date
hereof (except to the extent that such representations and warranties relate
expressly to an earlier date) with the same full force and effect as if each of
such representations and warranties had been made by the Borrower or such other
member of the Borrower Affiliated Group on the date hereof and in this Amendment
No. 3.


(b) Defaults. No Default or Event of Default exists on the date hereof.


(c) Binding Effect of Documents. This Amendment No. 3 has been duly executed and
delivered to you by the Borrower and is in full force and effect as of the date
hereof, and the agreements and obligations of the Borrower contained herein
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with its terms.


ARTICLE III


PROVISIONS OF GENERAL APPLICATION


(a) No Other Changes. Except as otherwise expressly provided by this Amendment
No. 3, all of the terms, conditions and provisions of the Loan Agreement and the
other Loan Documents remain unaltered. The Loan Agreement and this Amendment No.
3 shall be read and construed as one agreement. The making of the amendments in
this Amendment No. 3 does not imply any obligation or agreement by the Lender to
make any other amendment, waiver, modification or consent as to any matter on
any subsequent occasion.


(b) Governing Law. This Amendment No. 3 is intended to take effect as a sealed
instrument and shall be deemed to be a contract under the laws of the
Commonwealth of Massachusetts. This Amendment No. 3 and the rights and
obligations of each of the parties hereto are contracts under the laws of the
Commonwealth of Massachusetts and shall for all purposes be construed in
accordance with and governed by the laws of such Commonwealth (without regard to
conflicts of law rules).


(c) Binding Effect; Assignment. This Amendment No. 3 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.


(d) Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 3, it shall not be
necessary to produce or account for more than one counterpart hereof signed by
each of the parties hereto.


(e) Conflict with Other Agreements. If any of the terms of this Amendment No. 3
shall conflict in any respect with any of the terms of any of the Loan
Documents, the terms of this Amendment No. 3 shall be controlling.


(f) Conditions Precedent. The obligation of the Lender to make the foregoing
amendments to the Loan Agreement is subject to (i) the Lender having received an
executed original counterpart of this Amendment No. 3, duly executed and
delivered by the Borrower, and (ii) the Lender having signed this Amendment No.
3.


If you are in agreement with the foregoing, please sign below and deliver a
signed counterpart hereof to the undersigned, whereupon this Amendment No. 3, as
so accepted by you, shall become a binding agreement among you and the
undersigned.




                            Very truly yours,


                            MEXICAN RESTAURANTS, INC.




                            By:_____________________
                            Name:
                            Title:
                            On behalf of, and in his capacity as
                            Vice President of, the Borrower and each
                            other member of the Borrower Affiliated Group


ACCEPTED AND AGREED:


BANK OF AMERICA, N.A.
(successor by merger to Fleet National Bank)






By:________________________
Name:
Title:



 
 

--------------------------------------------------------------------------------

 


